           Case 3:18-cv-06810-JST Document 48 Filed 11/26/18 Page 1 of 5



 1    Jennifer Chang Newell (SBN 233033)                 Lee Gelernt*
      Cody Wofsy (SBN 294179)                            Judy Rabinovitz*
 2    Julie Veroff (SBN 310161)                          Omar C. Jadwat*
      Spencer Amdur**** (SBN 320069)                     Anand Balakrishnan***
 3    ACLU FOUNDATION                                    Celso Perez (SBN 304924)
      IMMIGRANTS’ RIGHTS PROJECT                         ACLU FOUNDATION
 4    39 Drumm Street                                    IMMIGRANTS’ RIGHTS PROJECT
      San Francisco, CA 94111                            125 Broad Street, 18th Floor
 5    T: (415) 343-0770                                  New York, NY 10004
      F: (415) 395-0950                                  T: (212) 549-2660
 6    jnewell@aclu.org                                   F: (212) 549-2654
      cwofsy@aclu.org                                    lgelernt@aclu.org
 7    jveroff@aclu.org                                   jrabinovitz@aclu.org
      samdur@aclu.org                                    ojadwat@aclu.org
 8                                                       abalakrishnan@aclu.org
                                                         cperez@aclu.org
 9

10   Attorneys for Plaintiffs (Additional counsel listed on following page)

11                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
12
      East Bay Sanctuary Covenant, et al.,
13                                                             Case No.: 18-cv-06810-JST
                     Plaintiffs,
14
                     v.
15                                                             STIPULATION
      Donald J. Trump, President of the United States, et
16    al.,
                                                               IMMIGRATION ACTION
17                   Defendants.

18

19

20

21

22

23

24

25

26

27

28
          Case 3:18-cv-06810-JST Document 48 Filed 11/26/18 Page 2 of 5



 1   Melissa Crow***                              Baher Azmy*
     SOUTHERN POVERTY LAW CENTER                  Angelo Guisado*
 2   1666 Connecticut Avenue NW, Suite 100        Ghita Schwarz*
     Washington, D.C. 20009                       CENTER FOR CONSTITUTIONAL RIGHTS
 3   T: (202) 355-4471                            666 Broadway, 7th Floor
     F: (404) 221-5857                            New York, NY 10012
 4   melissa.crow@splcenter.org                   T: (212) 614-6464
                                                  F: (212) 614-6499
 5   Mary Bauer**                                 bazmy@ccrjustice.org
     SOUTHERN POVERTY LAW CENTER                  aguisado@ccrjustice.org
 6   1000 Preston Avenue                          gshwartz@aclu.org
     Charlottesville, VA 22903
 7   T: (470) 606-9307                            Christine P. Sun (SBN 218701)
     F: (404) 221-5857                            Vasudha Talla (SBN 316219)
 8   mary.bauer@splcenter.org                     AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF NORTHERN
 9                                                CALIFORNIA, INC.
                                                  39 Drumm Street
10                                                San Francisco, CA 94111
                                                  T: (415) 621-2493
11                                                F: (415) 255-8437
                                                  csun@aclunc.org
12   Attorneys for Plaintiffs                     vtalla@aclunc.org
13   *Admitted pro hac vice
     **Application for pro hac vice pending
14
     ***Pro hac vice application forthcoming
15   **** Application for admission forthcoming

16
17
18
19
20
21
22
23
24
25
26
27
28
            Case 3:18-cv-06810-JST Document 48 Filed 11/26/18 Page 3 of 5



 1          Pursuant to the Court’s order of November 19, 2018, the parties hereby stipulate to the
 2   following briefing schedule for Plaintiffs’ motion for a preliminary injunction.
 3
           Plaintiffs’ motion and memorandum in support due December 3
 4
           Amicus briefs in support of Plaintiffs or neither party due December 5
 5
 6         Defendants’ opposition due December 12 at noon Pacific Standard Time

 7         Amicus briefs in support of Defendants due December 12 at noon Pacific Standard Time
 8         Plaintiffs’ reply due December 14
 9
           Hearing December 19
10
            The parties have not been able to agree on a date for the submission of the administrative
11
     record, and state as folliows:
12
13          Plaintiffs believe the administrative record should be submitted in accordance with the

14   Court’s order, and as the Government agreed at the hearing they would. To allow Plaintiffs

15   sufficient time to address the record, Plaintiffs believe it should be submitted by November 28, 2018
16   at noon Pacific Standard Time. Plaintiffs have been willing to negotiate with Defendants regarding
17
     the date for production of the administrative record, but do not understand the Court’s order to mean
18
     that submitting the administrative record is optional, or that the administrative record can be
19
     submitted without giving Plaintiffs sufficient time to respond to the record, or that the date of
20
21   producing the record hinges on whether Plaintiffs ultimately choose to submit additional materials.

22           Defendants’ respectfully request an additional day to confer with Plaintiffs concerning
23   production of any administrative record and the scope of that record—and request that the Court
24
     direct Plaintiffs to confer with Defendants on that issue—because Plaintiffs have not provided
25
     Defendants with the information needed to submit a timeline for producing that record. Defendants
26
     have requested Plaintiffs’ position on whether resolution of Plaintiffs’ forthcoming preliminary-
27
28   injunction motion should be limited to the administrative record or whether Plaintiffs instead believe


                                                 Stipulation 1                       Case No. 18-cv-06810
             Case 3:18-cv-06810-JST Document 48 Filed 11/26/18 Page 4 of 5



     they may submit extra-record evidence in support of their motion. Plaintiffs have thus far declined
 1
 2   to confer with Defendants on this issue. Because the scope of the materials relevant to this Court’s

 3   resolution of the forthcoming preliminary-injunction motion affects when an administrative record

 4   should be filed and scheduling for further briefing, Defendants respectfully submit that Plaintiffs’
 5   proposed deadline of November 28 is too soon and request that the Court order the parties to meet
 6
     and confer on those issues and submit a joint proposal or competing proposals by November 27,
 7
     2018. Plaintiffs claim that they “have been willing to negotiate with Defendants regarding the date
 8
     for production of the administrative record.” But this misses the point: Plaintiffs have refused to
 9
10   address the scope of the record—even though the scope of the record is central to any such

11   negotiations and central to whatever is produced. Plaintiffs also suggest that “the Government

12   agreed at the hearing” to submit the administrative record on a particular timeframe. But Plaintiffs
13   overlook that, in addressing the production of the administrative record, the Government was
14
     steadfast at the hearing that review in this case would be limited to the administrative record.
15
     Plaintiffs have pointedly refused to join that commitment as to the scope of the record, which has, in
16
     turn, undermined the ability of the parties to meaningfully confer about producing the record.
17
18   Indeed, far from being willing to agree that this is administrative-record-review case, Plaintiffs have

19   refused to agree not to submit extra-record evidence through declarations with their preliminary-
20   injunction reply brief—even though Plaintiffs have brought a purely APA challenge. Defendants
21
     therefore respectfully rquest that the Court require Plaintiffs to confer with Defendants about this
22
     issue
23
24
25
26
27
28

                                                Stipulation 2                        Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 48 Filed 11/26/18 Page 5 of 5



 1
     Dated: November 26, 2018                           Respectfully submitted,
 2
     /s/ Erez Reuveni                                   /s/Lee Gelernt
 3   EREZ REUVENI                                       Lee Gelernt
     Assistant Director                                 AMERICAN CIVIL LIBERTIES UNION
 4   Office of Immigration Litigation                    FOUNDATION
     U.S. Department of Justice, Civil Division         IMMIGRANTS’ RIGHTS PROJECT
 5   P.O. Box 868, Ben Franklin Station                 125 Broad St., 18th Floor
     Washington, DC 20044                               New York, NY 10004
 6   Tel: (202) 307-4293                                T: (212) 549-2660
     Email: Erez.R.Reuveni@usdoj.gov                    F: (212) 549-2654
 7                                                      lgelernt@aclu.org

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         I attest that concurrence in the filing of the document has been obtained from Erez Reuveni.
24
25                                                      /s/Lee Gelernt
                                                        Lee Gelernt
26
27
28

                                             Stipulation 3                        Case No. 18-cv-06810
        Case 3:18-cv-06810-JST Document 48-1 Filed 11/26/18 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA

12   East Bay Sanctuary Covenant, et al.,
                                                           Case No.: 18-cv-06810-JST
13                 Plaintiffs,

14                 v.
                                                           [PROPOSED] ORDER
15   Donald J. Trump, President of the United States, et
     al.,
16                                                         IMMIGRATION ACTION
                   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
            Case 3:18-cv-06810-JST Document 48-1 Filed 11/26/18 Page 2 of 2



 1            On consideration of the parties’ stipulation regarding the briefing schedule for Plaintiffs’
 2   motion for a preliminary injunction, IT IS HEREBY ORDERED as follows:
 3
             Plaintiffs’ motion and memorandum in support due December 3
 4
             Amicus briefs in support of Plaintiffs or neither party due December 5
 5
 6           Defendants’ opposition due December 12 at noon Pacific Standard Time

 7           Amicus briefs in support of Defendants due December 12 at noon Pacific Standard Time
 8           Plaintiffs’ reply due December 14
 9
             A hearing will be held December 19 at 9:30 a.m.
10
             The Court shall issue a separate order concerning the submission of an administrative record
11
12
              IT IS SO ORDERED.
13
     Dated:
14                                                                  ________________________
                                                                    JON S. TIGAR
15                                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              [Proposed] Order 1                       Case No. 18-cv-06810
